—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered September 30, 1997, convicting defendant upon his plea of guilty of two counts of the crime of burglary in the second degree.
Defendant pleaded guilty to two counts of the crime of burglary in the second degree and was sentenced as an admitted second felony offender to concurrent determinate sentences of eight years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty, waived his right to appeal, and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., *681concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.